     Case 3:16-cv-00663-MMD-CLB Document 94 Filed 04/16/21 Page 1 of 1


1

2

3                             UNITED STATES DISTRICT COURT

4                                   DISTRICT OF NEVADA

5                                              ***

6     JORGE MIRANDA-RIVAS,                           Case No. 3:16-cv-00663-MMD-CLB

7                                Petitioner,                       ORDER
            v.
8
      HAROLD WICKHAM, et al.,
9
                              Respondents.
10

11         Respondents have filed an unopposed motion for enlargement of time (third

12   request) (ECF No. 93). The Court finds that good cause exists to grant the motion.

13         It is therefore ordered that Respondents' unopposed motion for enlargement of

14   time (third request) (ECF No. 93) is granted. Respondents will have up to and including

15   May 10, 2021, to file an answer to the third amended petition (ECF No. 56).

16         DATED THIS 16th Day of April 2021.

17

18

19
                                               MIRANDA M. DU
20                                             CHIEF UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

27
28
